DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.
 
Response to Amendment
	Claims 1, 3-9, and 11-14 are currently pending.  Claims 2 and 10 are cancelled.  The previously stated 112, 2nd paragraph rejection of claims 4-7 is withdrawn.  The amended claims do overcome the previously stated 103 rejections based on Kim ‘601 and Kim ‘605.  However, upon further consideration, claims 1, 3-9, and 11-14 are rejected under the following new 103 rejections based on Kim ‘601 and Kim ‘605.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/22 was filed after the mailing date of the Final Rejection on 3/4/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (EP 2273601 A1) in view of Kim et al (KR 20050092605 A).  
Regarding claims 1, 4-9, 11, and 12, Kim ‘601 discloses a secondary battery comprising: an electrode assembly “120” (electrode main body), in which a first electrode plate “121” (positive electrode) and a second electrode plate “122” (negative electrode), each having an electrode mixture is coated on at least one surface of a metallic current collector, and a separator “123” (separation film) interposed between the first electrode plate and the second electrode plate are wound together; a case “110” (metal can), which accommodates the electrode assembly together with an electrolyte solution; and a tape “130a” (sealing tape) attached to an exterior surface of the electrode assembly so as to fix a distal end portion of the electrode assembly, the tape including a polymer material (heat conductive material) that inherently accelerates heat conduction between the electrode assembly and the metal case; wherein the tape includes: an auxiliary base layer “133” (first conductive layer / second film) including the polymer material (heat conductive material); and an auxiliary adhesive layer “134” (second conductive layer), the auxiliary adhesive layer bonding the auxiliary base layer to the exterior surface of the electrode assembly; wherein the polymer material includes polyimide or polyethylene terephthalate ([0046]-[0057],[0079], [0080],[0109],[0113] and Fig. 10); wherein the auxiliary base layer “133” (first conductive layer) may be formed to thickness in the range of about 10 µm to about 20 µm and the auxiliary adhesive layer “134” (second conductive layer) has a thickness of about 1 µm to about 30 µm ([0114],[0116]).
However, Kim ‘601 does not expressly teach a second conductive layer having heat conductive pigment particles dispersed in the adhesive (claims 1 and 4); a first conductive layer including a metal material and a polymer material (claim 3); a first conductive layer that is a first film formed of a metal material (claim 4); a first conductive layer that includes: a first film formed of a metal material and a second film, which includes a polymer material and is coated on the second film that provides electric insulation and heat conductivity (claim 6); wherein a thickness of the first film is 10 µm or more and 1,000 µm or less, and a thickness of the second film is 1 µm or more and 100 µm or less (claim 7); wherein the metal material is a metal film including one metal or a metal alloy including two or more metals selected from aluminum, copper, nickel, tin, lead, and stainless steel (claim 8); wherein the heat conductive pigment particles are aluminum, alumina, or graphite (claim 11).  
Kim ‘605 discloses a heat conductive layer (second conductive layer) that is disposed between a battery assembly (electrode main body) and a battery packaging material (metal can); wherein the heat conductive layer is an adhesive heat conductive tape containing a thermally conductive material (heat conductive pigment particles); wherein examples of the thermally conductive material include aluminum, alumina, and graphite; wherein the thermally conductive material is dispersed within an acrylic polymer having an adhesive ability; wherein a thermal conductive metal such as aluminum (first conductive layer / first film / metal film) may be disposed on the surface of the thermally conductive layer (heat conductive layer / first conductive layer) (pg. 4, lines 135 to pg. 5, line 168 and pg. 5, lines 184-189).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim ‘601 battery to include an auxiliary adhesive layer (second conductive layer) that includes heat conductive pigment particles dispersed within the adhesive, wherein the heat conductive pigment particles are aluminum, alumina, or graphite; and an auxiliary base layer (first conductive layer) that includes a first film formed of aluminum in order to more effectively dissipate heat generated inside the battery to the outside of the battery, thereby preventing ignition and rupture of the battery and improving the safety of the battery without degrading the performance of the battery (pg. 8, lines 308-314).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim/Kim battery to include a thickness of the first film that is 10 µm or more and 1,000 µm or less, and a thickness of the second film that is 1 µm or more and 100 µm or less because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed thicknesses of the first film and the second film.
However, Kim ‘601 as modified by Kim ‘605 does not expressly teach all of the heat conductive pigment particles that are dispersed in a region adjacent to an interface between the second conductive layer and the first conductive layer (claims 1 and 12).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim ‘601/Kim ‘605 battery to include all of the heat conductive pigment particles that are dispersed in a region adjacent to an interface between the second conductive layer and the first conductive layer because rearrangement of parts was held to have been obvious (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  According to the specification of the present invention, “The second conductive layer 220 may include heat conductive pigment particles 222 dispersed within the adhesive 221”, “The heat conductive pigment particles 222 … may be dispersed in a region adjacent to an interface of the second conductive layer 220 and the first conductive layer 210”, “the heat conduction to the first conductive layer 210 may be accelerated through the pigment particles 222” (pg. 16, lines 11-18).  So, either embodiment of heat conductive pigment particles dispersed within the adhesive or dispersed in a region adjacent to an interface of the second conductive layer and the first conductive layer provides the same benefit of accelerating heat conduction to the first conductive layer.  Therefore, one of ordinary skill in the art would have recognized that there is no evidence of criticality of the claimed location of the heat conductive pigment particles.  
Regarding claims 13 and 14, Kim ‘601 also discloses tape that may be attached to the electrode assembly in such a manner that the entire width of the electrode assembly is wound around by the tape; wherein the width of the tape may be equal to about 20% of the width of the electrode assembly; and first electrode tab “127a” (electrode lead) extending from an upper end portion of the electrode assembly ([0046]-[0057],[0079], [0080],[0109],[0113] and Fig. 10).      

Claims 1, 4-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (EP 2273601 A1) in view of Kim et al (KR 20050092605 A), and further in view of Yajima et al (JP 2009055021 A).  
Regarding claims 1, 4-9, 11, and 12, Kim ‘601 discloses a secondary battery comprising: an electrode assembly “120” (electrode main body), in which a first electrode plate “121” (positive electrode) and a second electrode plate “122” (negative electrode), each having an electrode mixture is coated on at least one surface of a metallic current collector, and a separator “123” (separation film) interposed between the first electrode plate and the second electrode plate are wound together; a case “110” (metal can), which accommodates the electrode assembly together with an electrolyte solution; and a tape “130a” (sealing tape) attached to an exterior surface of the electrode assembly so as to fix a distal end portion of the electrode assembly, the tape including a polymer material (heat conductive material) that inherently accelerates heat conduction between the electrode assembly and the metal case; wherein the tape includes: an auxiliary base layer “133” (first conductive layer) including the polymer material (heat conductive material); and an auxiliary adhesive layer “134” (second conductive layer), the auxiliary adhesive layer bonding the auxiliary base layer to the exterior surface of the electrode assembly; wherein the polymer material includes polyimide or polyethylene terephthalate ([0046]-[0057],[0079], [0080],[0109],[0113] and Fig. 10); wherein the auxiliary base layer “133” (first conductive layer) may be formed to thickness in the range of about 10 µm to about 20 µm and the auxiliary adhesive layer “134” has a thickness of about 1 µm to about 30 µm ([0114],[0116]).
However, Kim ‘601 does not expressly teach a second conductive layer having heat conductive pigment particles dispersed in the adhesive (claims 1 and 4); the first conductive layer including a metal material and a polymer material (claim 3); a first conductive layer that is a first film formed of a metal material (claim 4); the first conductive layer includes: a first film formed of a metal material; and a second film, which includes a polymer material and is coated on the second film provides electric insulation and heat conductivity (claim 6); wherein a thickness of the first film is 10 µm or more and 1,000 µm or less, and a thickness of the second film is 1 µm or more and 100 µm or less (claim 7); wherein the metal material is a metal film including one metal or a metal alloy including two or more metals selected from aluminum, copper, nickel, tin, lead, and stainless steel (claim 8); wherein the heat conductive pigment particles are aluminum, alumina, or graphite (claim 11).  
Kim ‘605 discloses a heat conductive layer (second conductive layer) that is disposed between a battery assembly (electrode main body) and a battery packaging material (metal can); wherein the heat conductive layer is an adhesive heat conductive tape containing a thermally conductive material (heat conductive pigment particles); wherein examples of the thermally conductive material include aluminum, alumina, and graphite; wherein the thermally conductive material is dispersed within an acrylic polymer having an adhesive ability; wherein a thermal conductive metal such as aluminum (first conductive layer / first film) may be disposed on the surface of the thermally conductive layer (heat conductive layer / second conductive layer) (pg. 4, lines 135 to pg. 5, line 168 and pg. 5, lines 184-189).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim ‘601 battery to include an (auxiliary adhesive layer) second conductive layer that includes heat conductive pigment particles dispersed within the adhesive, wherein the heat conductive pigment particles are aluminum, alumina, or graphite; and an auxiliary base layer (first conductive layer) that includes a first film formed of aluminum in order to more effectively dissipate heat generated inside the battery to the outside of the battery, thereby preventing ignition and rupture of the battery and improving the safety of the battery without degrading the performance of the battery (pg. 8, lines 308-314).
However, Kim ‘601 as modified by Kim ‘605 does not expressly teach all of the heat conductive pigment particles that are dispersed in a region adjacent to an interface between the second conductive layer and the first conductive layer (claims 1 and 12).
Yajima et al teaches the concept of laminating a graphite layer containing graphite particles (heat conductive pigment particles) to the surface of a heat conductive sheet (second conductive layer) which would inherently result in all of the graphite particles being dispersed in a region adjacent to an interface between the second conductive layer and the first conductive layer (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim ‘601/Kim ‘605 battery to include all of the heat conductive pigment particles that are dispersed in a region adjacent to an interface between the second conductive layer and the first conductive layer in order to provide a heat conductive sheet excellent in heat conductivity in a thickness direction (towards the outside of the battery can) (Abstract).  
Regarding claims 13 and 14, Kim ‘601 also discloses tape that may be attached to the electrode assembly in such a manner that the entire width of the electrode assembly is wound around by the tape; wherein the width of the tape may be equal to about 20% of the width of the electrode assembly; and first electrode tab “127a” (electrode lead) extending from an upper end portion of the electrode assembly ([0046]-[0057],[0079],[0080],[0109],[0113] and Fig. 10).  

Response to Arguments
Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive. 
The Applicant argues that “one of ordinary skill in the art would not be motivated to modify the tape 130/130a of Kim ‘601 to provide for increased heat conductivity. Therefore, one of ordinary skill in the art would not look to Kim ‘605 to modify the tape 130/130a of Kim ‘601 to provide a second conductive layer having heat conductive pigments dispersed in an adhesive.  Moreover, Kim ‘605 simply discloses heat-conducting layers 405, 505 and not an adhesive that attaches another conductive layer to an electrode assembly. Therefore, one of ordinary skill in the art would not be taught to modify auxiliary adhesive layer 134 with heat conductive pigments dispersed within the auxiliary adhesive layer 134.  Regarding dependent claims 3-9, one of ordinary skill in the art would not be taught to replace the base layer 131 of Kim ‘601 with a metal layer and an adhesive layer taught by Sato, as the base layer 131 is intended to shrink while still adhering to portions of the case 110. If the base layer 131 was modified to include a metal layer and an adhesive layer, then the base layer 131 would not shrink when exposed to the electrolyte, thus rendering the tape 130a of Kim unsatisfactory for its intended purpose. The Examiner agreed that if the claims were limited to just a film formed of metal film, then the argument would be persuasive. However, if a polymer
material were still positively recited as part of the first conductive layer, then the polymer
material could still provide the shrinkage effect that is important to Kim ‘601”.
	In response, as stated in Kim ‘605, “In the present invention, the thermal conductivity of the thermal conductive layer (first conductive layer) may be further increased by disposing the thermal conductive layer together with the thermally conductive metal.  Accordingly, in the present invention, a thermally conductive metal may be disposed on one or both surfaces of the thermally conductive layer.  As the thermally conductive metal, aluminum is most preferable.” (pg. 5, lines 184-189).  Based upon this teaching, one of ordinary skill in the art would have looked to the Kim ‘605 reference for adding a metal layer to the auxiliary base layer “133” (polymer layer) of Kim ‘601 in order to further increase the thermal conductivity of the tape that is attached to the exterior surface of the electrode assembly.  By effectively dissipating the heat generated inside the battery to the outside, a secondary battery having excellent safety is provided (pg. 2, lines 55-57, Kim ‘605).  In addition, the Office takes the position that the base layer of Kim ‘601 would not be replaced by the metal layer taught by Kim ‘605.  So, the modification of the Kim ‘601 tape by the teachings of Kim ‘605 would not render the Kim ‘601 invention unsatisfactory for its intended purpose because base layer 131 would still remain to provide the function of shrinking while still adhering to portions of the case 110.   Lastly, the Office points out that although the newly amended claim 4 recites “a first conductive layer including the heat conductive material, the first conductive layer is a first film formed of a metal material”, this limitation does not preclude the addition of a polymer base layer that is already taught by the Kim ‘601 reference.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729